The defendants were indicated for willfully, wantonly, and feloniously setting fire to and burning the stables and barn of one J. R. Lawrence.
They were convicted, and appealed from the judgment pronounced upon the verdict.
J. R. Lawrence was introduced as a witness for the State, and upon his examination was handed a map of his plantation and premises where the crime was alleged to have been committed, showing the relative position of the witness's house and outbuildings and of the homes of the defendants, and he was examined with reference to these places. The defendants objected. The court stated to the jury that the map was not introduced as substantive evidence, but merely for the purpose of enabling the witness to explain his testimony.
His Honor, in the first part of the charge, stated that the defendants were indicted for wantonly and feloniously burning the barn and stables of J. R. Lawrence, and after stating fully the contentions of the State and the defendants, he concluded his charge by saying: "You are the sole triers of the facts, and you are to find the facts from the evidence, and if you find that the defendants are guilty of burning the barn it will be your duty to convict them." The defendants excepted.
The evidence is not sent up as a part of the record, but the charge of the court shows that the defendants denied burning the barn and stables, and that they relied upon an alibi. *Page 865 
It has been held by numerous decisions that it is competent for a witness to use a map upon the trial for the purpose of explaining his evidence, and the first exception of the defendants cannot be sustained. S.v. Harrison, 145 N.C. 410; S. v. Rogers, 168 N.C. 112, and the cases cited.
The exception to the charge is equally without merit.
The evidence is not made a part of the case on appeal, but it sufficiently appears from the charge of the court that the matter in dispute before the jury was whether the defendants did the burning,         (787) and not whether they burned the barn without illegal intent.
The defendants did not contend that they accidentally set fire to the building, but they insisted that they were not there and had nothing to do with it, and the case, therefore, falls directly within the ruling in S. v.Millican, 158 N.C. 617.
There is
No error.
Cited: S. v. Vick, 213 N.C. 237 (2c); S. v. Cade, 215 N.C. 395 (2c); S.v. Smith, 221 N.C. 288 (1c).